     Case: 1:21-cv-01993 Document #: 6 Filed: 04/21/21 Page 1 of 12 PageID #:26




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
________________________________________

JOSE AVINA, on behalf of himself
 and all others similarly situated,
                                                   Case No.: 21-cv-1993
       Plaintiff,

v.

QUALIA COLLECTION SERVICES

      Defendant.
________________________________________

       DEFENDANT QUALIA COLLECTION SERVICES’ MEMORANDUM OF
               LAW IN SUPPORT OF ITS MOTION TO DISMISS
     Case: 1:21-cv-01993 Document #: 6 Filed: 04/21/21 Page 2 of 12 PageID #:27




                                 PRELIMINARY STATEMENT

       Plaintiff Jose Avina (“Plaintiff”) filed this action in Circuit Court of Cook County, Illino is,

individually and on behalf of a class, alleging violations of the Fair Debt Collection Practices Act,

15 U.S.C. § 1692, et seq. (the “FDCPA”).1 Defendant Qualia Collection Services (“QCS”) sent

Plaintiff a dunning letter (the “Letter”), which informed Plaintiff that his debt owed to Capital One,

N.A. was assigned to QCS for collection purposes. (Dkt. 1-1, Ex. A).2 Plaintiff alleges that the

Letter violated the FDCPA for two reasons. First, Plaintiff claims the Letter violated §§ 1692e

and e(2)(A) because “it falsely stated that Capital One may make an adjustment to the balance

due.” (Dkt. 1-1., ¶ 31)3 . Second, Plaintiff contends the Letter violated §§ 1692e(2)(A), e(5) and f

because it falsely implies that QCS “would obtain a copy of a judgment and mail a copy of same

to Plaintiff, despite there being no such judgment.” (Dkt. 1-1, ¶¶ 32-33).

       Plaintiff also appears to assert an additional claim against QCS. Specifically, in the factual

allegations section of the Complaint, Plaintiff alleges that the Letter violated §§ 1692e and e(2)(A)

because it “falsely implied that the debt may be increasing.” (Dkt. 1-1, ¶ 22). This allegation is

founded on Plaintiff’s mistaken belief that because the Letter lists an itemized breakdown of

Plaintiff’s debt, it implies that interest and fees are accruing on Plaintiff’s debt when in fact no

interest or fees are accruing. (Dkt. 1-1, ¶¶ 15-24). While it is unclear whether Plaintiff properly

pleaded this alleged claim, it nevertheless has no merit and should be dismissed.

       Ultimately, this is a “lawyer’s case” as it “alleges a defect of which only a sophisticated

lawyer, not the least sophisticated consumer, would conceive.” Ocampo v. Client Servs., Inc., 2019

WL 2881422, at *3 (E.D.N.Y. Jul. 3, 2019).



1 Defendant Qualia Collection Services timely removed Plaintiff’s action to this Court.
2 For citation purposes, Defendant cites to the Letter as “Dkt. 1-1, Ex. A.”
3 For citation purposes, Defendant cites to the Complaint as “Dkt. 1-1, ¶ __.”


                                                  1
      Case: 1:21-cv-01993 Document #: 6 Filed: 04/21/21 Page 3 of 12 PageID #:28




The Letter at issue provides in relevant part:

                                    Principal:         $1,499.42
                                    Fees:              $259.00
                                    Interest:          $265.65
                                    Balance Due:       $2,024.07


                                                 ***
                Unless you notify this office within 30 days after receiving this
                notice that you dispute the validity of this debt or any portion
                thereof, this office will assume this debt is valid. If you notify this
                office in writing within 30 days from receiving this notice that you
                dispute the validity of this debt or any portion thereof, this office
                will obtain verification of the debt or a copy of a judgment against
                you and have such verification or judgment mailed to you. If you
                request of this office in writing within 30 days after receiving this
                notice, this office will provide you with the name and address of the
                original creditor if different from the current creditor.

(Dkt. 1-1, Ex. A). Plaintiff contends that the Letter violates the FDCPA because it fails to advise

him that the amount of the subject debt cannot increase and its reference to a “judgment” in the

Letter made him believe that there may have been a judgment entered against him.

        In reality, however, the Letter does not falsely imply that fees or interest could accrue and

contains the statutorily required § 1692g validation notice language. To read the Letter in any

other way is an idiosyncratic reading. Indeed, this is the type of hyper-technical violation to be

conceived of only by the advantageous and sophisticated attorney. See Ocampo, 2019 WL

2881422, at *3. As aptly stated by the Seventh Circuit, “[a] lawyer’s ability to identify a question

that a dunning letter does not expressly answer (“Is it possible the balance might increase?”) does

not show the letter is misleading, even if a speculative guess to answer the question might be

wrong. Koehn v. Delta Outsource Group, Inc., 939 F.3d 863, 865 (7th Cir. 2019) (parenthetica l

in original).




                                                   2
      Case: 1:21-cv-01993 Document #: 6 Filed: 04/21/21 Page 4 of 12 PageID #:29




       Therefore, for the reasons set forth below, Plaintiff’s FDCPA claims fail as a matter of law

and the Court should dismiss Plaintiff’s Complaint.

                                           ARGUMENT

I.     M OTION TO DISMISS STANDARD

       To survive a Rule 12(b)(6) motion, the complaint must contain “sufficient factual matter .

. . to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1948

(2009). A claim must be dismissed when a plaintiff’s allegations fail to set forth a set of facts

which, if true, would entitle the plaintiff to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007); Iqbal, 556 U.S. at 679 (holding that a claim must be facially plausible in order to survive

a motion to dismiss). The pleadings must raise the right to relief beyond the speculative level; a

plaintiff must provide “more than labels and conclusions, and a formulaic recitation of the elements

of a cause of action will not do.” Twombly, 550 U.S. at 555 (citing Papasan v. Allain, 478 U.S.

265, 286 (1986)). The court accepts as true a plaintiff’s well-pleaded factual allegations and

construes all factual inferences in the light most favorable to the plaintiff. Turbe v. Gov’t of V.I.,

938 F.2d 427, 428 (3d Cir. 1991). The court, however, is not required to accept as true legal

conclusions couched as factual allegations. Iqbal, 556 U.S. at 678.

II.    THE UNSOPHISTICATED DEBTOR STANDARD

       In determining whether a communication is “false, deceptive, or misleading,” the Seventh

Circuit evaluates the disputed language from the objective standpoint of an “unsophisticated

debtor.” Johnson v. Enhanced Recovery Co., LLC, 961 F.3d 975, 982 (7th Cir. 2020). The

hypothetical unsophisticated debtor is “uninformed, naive,” and “trusting,” but does possess

“rudimentary knowledge about the financial world,” and “is wise enough to read collection notices

with added care.” Boucher v. Fin. System of Green Bay, Inc., 880 F.3d 362, 366 (7th Cir. 2018)



                                                  3
       Case: 1:21-cv-01993 Document #: 6 Filed: 04/21/21 Page 5 of 12 PageID #:30




(quoting Williams v. OSI Educ. Servs., Inc., 505 F.3d 675, 678 (7th Cir. 2007) (citations and

internal quotations omitted)). The unsophisticated debtor is also “capable of making basic logical

deductions and inferences” and possesses “reasonable intelligence.” Heredia v. Capital Mgmt.

Servs., L.P., 942 F.3d 811, 815 (7th Cir. 2019) (citation and internal quotations omitted). Though

the “unwary debtor may tend to read collection letters literally, he does not interpret them in a

bizarre or idiosyncratic fashion.” Id. (quoting Pettit v. Retrieval Masters Creditor Bureau, Inc.,

211 F.3d 1057, 1060 (7th Cir. 2000)). In short, the FDCPA “protects the unsophisticated debtor,

but not the irrational one.” White v. Goodman, 200 F.3d 1016, 1020 (7th Cir. 2000).

III.    PLAINTIFF FAILS TO STATE A CLAIM PURSUANT TO THE FDCPA

        A.     The Letter does not state that Capital One may make an adjustment to the
               balance of Plaintiff’s debt

        As an initial matter, Plaintiff alleges that QCS violated §§ 1692e and e(2)(A) because the

Letter falsely stated that Plaintiff’s current creditor, Capital One, “may make an adjustment to the

balance due.” (Dkt. 1-1, ¶ 31). The Letter, however, contains no language to that effect in any

form. Instead, the Letter advised Plaintiff that Capital One assigned Plaintiff’s subject debt to

QCS for collection purposes. (Dkt. 1-1, Ex. A). This is the sole mention of Capital One in the

Letter. Id.

        Accordingly, Plaintiff’s §§ 1692e and e(2)(A) claim asserting the Letter falsely advised

him Capital One “may make an adjustment to the balance due” should be dismissed as a matter of

law for the Complaint is devoid of any facts supporting this claim. To the extent that this allegatio n

relates to Plaintiff’s accruing interest and fees theory, it should also be dismissed for the reason

articulated below.




                                                  4
     Case: 1:21-cv-01993 Document #: 6 Filed: 04/21/21 Page 6 of 12 PageID #:31




       B.      The FDCPA does not require QCS to disclose the interest and fees are not
               accruing

       Plaintiff appears to assert that QCS violated §§ 1692e and e(2)(A) because the Letter

“falsely implied that the debt may be increasing.” (Dkt. 1-1, ¶ 22). This claim fails as the Second,

Third, and Seventh Circuits have all held that a collection letter that fails to disclose that interest

and fees are not currently accruing on a debt is not misleading within the meaning of § 1692e. See

Taylor v. Fin. Recovery Servs., Inc., 886 F.3d 212, 214-15 (2d Cir. 2018)(“[A] collection notice

that fails to disclose that interest and fees are not currently accruing on a debt is not mislead ing

within the meaning of Section 1692e.”); Degroot v. Client Servs. Inc., 977 F.3d 656, 662 (7th Cir.

2020) (holding that “a statement in a dunning letter that relates only to the present reality and is

completely silent as to the future generally does not run afoul of the FDCPA.”) Hopkins v.

Collecto, Inc., --- F.3d ---, 2021 WL 1345203, at * 4 (3d. Cir. 2021) (affirming the dismissal of

the plaintiff’s claim that the collection letter’s itemized debt breakdown falsely implied that

interest and fees could accrue and thereby increase the amount of his debt over time).

       In Degroot, the Seventh Circuit affirmed the dismissal of the plaintiff’s FDCPA claim

where the collection letter itemized the amount owed and stated that no interest would accrue on

plaintiff’s account during defendant’s collection efforts. Degroot, 977 F.3d at 662. In affir ming

the district court’s dismissal of the plaintiff’s claim, the court explained that “the presence of

ambiguity does not automatically point to an FDCPA violation” and “[t]he fact that a debtor may

incorrectly speculate as to a possible outcome does not render a dunning letter misleading.” Id. As

such, because the collection letter in Degroot did not suggest any possibility that interest would

accrue once defendant ended its collection efforts, there was no FDCPA violation. Id.

       Similarly, this Court has stated that the FDCPA does not require a defendant to note that

the amount of the debt will remain static. Delgado v. Client Servs., 2018 WL 1193741, at *4 (N.D.

                                                  5
      Case: 1:21-cv-01993 Document #: 6 Filed: 04/21/21 Page 7 of 12 PageID #:32




Ill. Mar. 7, 2018). In Delgado, this Court considered a collection letter that itemized the plaintiff’s

account balance, indicating “$0.00” of interest was owed. Id. at *1. Specifically, the plaintiff who

was represented by Plaintiff’s counsel here, argued because “interest” and “other charges” were

itemized in the letter, interest and charges would begin accruing on the alleged debt if he did not

pay it. Id. Contrary to the plaintiff’s reading of the letter, the Delgado court found that the

unsophisticated consumer would not have been misled by the letter, noting that there was no

indication in the letter that the balance was subject to increase. Id. at *4. In arriving at this

conclusion the court explained that, if the plaintiff believed that the letter was threatening to assess

interest and collection fees, it would not make sense that the amounts remained at zero afte r

collection had already begun. Id. Ultimately, the plaintiff was asking the court to apply the FDCPA

in a fashion clearly not envisioned by Congress:

                To find otherwise places debt collectors between a rock and a hard
                place, where they cannot simply list the amount owed, for fear of
                being misleading, but likewise, cannot breakdown the amount into
                categories either, for fear of being misleading. Debt collectors
                would be damned if they do and damned if they don’t. This is clearly
                not what Congress intended the FDCPA to do—essentially turn debt
                collectors into a modern-day version of Goldie Locks, who cast
                about searching for the letter that is just right, not listing too little
                information or too much.

Id.

        In the same vein, other district courts have held that a collection letter, which provides an

itemization of a consumer’s debt without any language indicating that the subject letter may

increase, does not violate the FDCPA. See e.g. Edwards v. BC Services, Inc., 2019 WL 6726232,

at *11 (D. Colo. Dec. 10, 2019) (finding the plaintiff’s interpretation that the itemized- debt

collection letter suggested the amount of the debt may increase in the future to be “idiosyncra tic

and irrational” given total absence of language in the letter suggesting the slightest possibility that



                                                   6
     Case: 1:21-cv-01993 Document #: 6 Filed: 04/21/21 Page 8 of 12 PageID #:33




additional charges might accrue); Qureshi v. Vital Recovery Servs., Inc., 2019 WL 3842697, at *3

(E.D.N.Y. Aug. 15, 2019) (holding the mere inclusion of zero-balance line items for interest does

not imply that such charges may accrue in the future absent language in the letter suggesting the

contrary); Dick v. Enhanced Recovery Co., LLC, 2016 WL 5678556, at *4 (E.D.N.Y. Sept. 28,

2016) (finding the plaintiff’s interpretation that the inclusion of the itemization implies the future

imposition of fees “contravenes the plain language of the Letter, which clearly sets forth the total

amount of the debt and further provides an accounting of that debt.”)

       Here, as the above decisional authority demonstrates, QCS is not required to disclose that

interest and fees will not accrue on Plaintiff’s debt. The Letter is devoid of any language

suggesting that interest may or may not accrue in the future. To the contrary, the Letter simply

provides an itemized breakdown of Plaintiff’s debt:




(Dkt. 1-1, Ex. A). Furthermore, Plaintiff’s bizarre interpretation of the Letter is contradicted by the

allegation in the Complaint. In this regard, Plaintiff alleges that the Letter states the principa l

balance of the debt is $1,499.42 and he was aware that the debt had been charged off in October

2018 for $2,024.00 (Dkt. 1-1, ¶¶ 13, 17). Notably, the Letter does not contain any informa tio n

about the date or the amount of Plaintiff’s debt when it was charged off by his original creditor.

Thus, taking the allegations in the Complaint as true, the Letter stated that the principal balance of



                                                  7
     Case: 1:21-cv-01993 Document #: 6 Filed: 04/21/21 Page 9 of 12 PageID #:34




the debt is $1,499.42 and Plaintiff was aware that the debt was charged off two years ago in the

amount of $2,024.00. (Dkt. 1-1, ¶¶ 13, 17). This is exactly what the Letter advised Plaintiff: the

total balance of his debt due is $2,024.07. (Dkt. 1-1, Ex. A). Even the unsophisticated consumer

would understand that an amount of a debt that remains unchanged for two years is not accruing

interest and fees. Yet, Plaintiff claims that the Letter falsely implies that interest and fees may be

accruing. This interpretation of the Letter ignores both logic and Plaintiff’s own knowledge about

the debt at issue.

        As such, Plaintiff’s reading of the Letter is precisely the kind of “bizarre or idiosyncra tic ”

interpretation that this Court should reject when considering the purpose of FDCPA. Indeed, “the

FDCPA arose because of collection abuses such as use of obscene or profane language, threats of

violence, telephone calls at unreasonable hours, misrepresentation of a consumer's legal rights,

disclosing a consumer's personal affairs to friends, neighbors, or an employer, obtaining

information about a consumer through false pretense, impersonating public officials and attorneys,

and simulating legal process.” See Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002) (interna l

quotation marks omitted). And, as the Seventh Circuit has held, a lawyer’s ability to identify a

question that a dunning letter does not expressly answer does not make the letter mislead ing.

Koehn, 939 F.3d at 865.

        C.      Plaintiff’s interpretation of the Letter’s validation language is bizarre and
                incorrectly expands the scope of the FDCPA.

        Plaintiff’s claim based on the Letter’s validation notice attempts to hold QCS liable for

complying with the FDCPA. See 15 U.S.C. § 1692g(a). Despite the fact that the Letter contains

the required debt validation language contained in § 1692g, Plaintiff alleges that the Letter violates

§§ 1692e(2)(a), e(5), and f because QCS cut and pasted the statutorily required language onto the

Letter, “but failed to select the applicable dispute response available (i.e. verification vs. a copy of

                                                   8
    Case: 1:21-cv-01993 Document #: 6 Filed: 04/21/21 Page 10 of 12 PageID #:35




a judgment).” (Dkt. 1-1, 33).     According to Plaintiff, QCS’s alleged failure to identify the

applicable validation language made him believe that a judgment was entered against him, despite

there being no such judgment. (Dkt. 1-1, ¶¶ 32-33).

       The FDCPA, however, does not require debt collectors to determine and include the precise

form of validation applicable to each individual consumer in a dunning letter. To the contrary, the

FDCPA expressly requires debt collectors, within five days after the initial communication with a

consumer in connection with the collection of any debt, to send the consumer a written notice

containing, among other things:

               a statement that if the consumer notifies the debt collector in writing
               within the thirty-day period that the debt, or any portion thereof, is
               disputed, the debt collector will obtain verification of the debt or
               a copy of a judgment against the consumer and a copy of such
               verification or judgment will be mailed to the consumer by the
               debt collector.

15 U.S.C. § 1692g(a)(4) (emphasis added). And when a “statute’s language is plain, the sole

function of the courts’—at least where the disposition required by the text is not absurd—‘is to

enforce it according to its terms.’ ” Riccio v. Sentry Credit, Inc., 954 F.3d 582 (3d Cir. 2020)

(internal quotations and admitted) (applying the plain language of § 1692g). This is exactly what

the Letter followed: the plain language of § 1692g(a). (Dkt. 1-1, Ex. A). Therefore, for this reason

alone, Plaintiff’s claims based on the Letter’s validation notice must be dismissed.

       Notwithstanding the Letter’s FDCPA compliant validation notice, Plaintiff’s claim still

fails because his interpretation of the validation notice goes far beyond the contours of

unsophisticated debtor standard. When evaluating “false, deceptive or misleading” or “unfair or

unconscionable,” the Seventh Circuit views the disputed language from the objective point of view

of an “unsophisticated    debtor.” Heredia, 942 F.3d at 815. As described herein, “[t]he

unsophisticated debtor is neither an expert nor a fool.” Vogel v. McCarthy Burgess & Wolff, Inc.,

                                                 9
     Case: 1:21-cv-01993 Document #: 6 Filed: 04/21/21 Page 11 of 12 PageID #:36




2020 WL 6134987, at *6 (N.D. Ill. Oct. 19, 2020). The Seventh Circuit has divided § 1692e cases

into three groups based on the level of deception. Id. “In rough terms, debt collection letters fall

into three camps: (1) not misleading, (2) possibly misleading, or (3) misleading. ”

         The first category of cases involve statements “that plainly, on their face, are not

misleading or deceptive.” Ruth v. Triumph P'ships, 577 F.3d 790, 800 (7th Cir. 2009). In that

category cases, courts do not look to extrinsic evidence to determine whether consumers were

confused. Id. Instead, dismissal or summary judgment in favor of the defendant is warranted based

on the court’s own determination that the statement complied with the law. See, e.g., Hahn v.

Triumph P'ships LLC, 557 F.3d 755, 757 (7th Cir. 2009) (affirming summary judgment for the

defendants where the alleged falsehood was immaterial and therefore could not be misleading);

Wahl v. Midland Credit Management, Inc., 556 F.3d 643, 646 (7th Cir. 2009) (“[W]e see no way

this language would confuse the reasonable consumer, unsophisticated though she may be.”);

Barnes v. Advanced Call Ctr. Techs., LLC, 493 F.3d 838, 841 (7th Cir. 2007) (affirming a grant of

summary judgment for the defendants because the court could “not see how an unsophisticated

consumer” could interpret the communication in the misleading manner suggested by the

plaintiffs).

         Here, the Letter is “obviously not misleading.” The Letter, in pertinent part, advises

Plaintiff that:

                  If you notify this office in writing within 30 days from receiving this
                  notice that you dispute the validity of this debt or any portion
                  thereof, this office will obtain verification of the debt or a copy of a
                  judgment against you and have such verification or judgment
                  mailed to you.




                                                    10
    Case: 1:21-cv-01993 Document #: 6 Filed: 04/21/21 Page 12 of 12 PageID #:37




(Dkt. 1-1, Ex. A) (emphasis added). Plaintiff’s reading of the Letter completely ignores the word

“or” in the above language. A plain reading of the Letter indicates that QCS will obtain either

verification of the debt or a copy of a judgment against Plaintiff.

       Simply put, the Letter included the precise validation language required by the FDCPA.

There is nothing misleading, deceptive, confusing, or unconscionable about including the

validation notice endorsed and approved by Congress. If Plaintiff believes the Letter’s validatio n

notice violates the FDCPA, his issue lies with Congress, not QCS. Therefore, this Court should

dismiss Plaintiff’s §§ 1692e(2)(a), e(5), and f claims as a matter of law.

                                          CONCLUSION

       In light of the foregoing, QCS respectfully requests that this Court grant its motion to

dismiss Plaintiff’s Complaint with prejudice.

Dated: April 21, 2021

                                       LIPPES MATHIAS WEXLER FRIEDMAN LLP

                                       /s Brendan H. Little
                                       Brendan H. Little, Esq.
                                       Attorneys for Defendant
                                       50 Fountain Plaza, Suite 1700
                                       Buffalo, New York 14202
                                       P: 716-853-5100
                                       F: 716-853-5199
                                       E: blittle@lippes.com




                                                 11
